DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GIMKIEWICZ et al. (US 2009/0261682).
Gimkiewicz teaches a method for controlling a temperature of a heater included in an aerosol generating device. Gimkiewicz teaches receiving temperature profiles of different types of cigarette from a user terminal (para. 0063); sensing a cigarette coupled to the heater after receiving the temperature profiles (para. 0059); identifying a type of the sensed cigarette (para. 0061); selecting a temperature profile corresponding to the identified type from among the temperature profiles (para. 0063); and controlling power supplied from a battery to the heater according to the selected temperature profile (para. 0063).  
Regarding claim 5, Gimkiewicz teaches sensing coupling of a cigarette to the heater (para. 0059); identifying a type of the cigarette (para. 0061); acquiring a temperature profile corresponding to the type of the cigarette (para. 0063); and 
Regarding claim 12, Gimkiewicz teaches receiving information about a type of a cigarette coupled to the heater from the aerosol generation device (para. 0063); searching a cigarette database for a temperature profile corresponding to the type of the cigarette based on the received information (para. 0063); and transmitting the temperature profile found in the cigarette database to the aerosol generation device (para. 0063).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-4, 6-11, 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over GIMKIEWICZ et al. (US 2009/0261682) in view of BOWEN et al. (US 2018/0043114).
Gimkiewicz teaches a method for controlling a temperature of a heater included in an aerosol generating device.
Bowen teaches a method for controlling a temperature of a heater included in an aerosol generating device. Bowen teaches that the method comprises identifying a cartridge and receiving data for one or more parameters for the cartridge. Bowen 
Regarding claim 3, Bowen teaches the temperature profiles of different types of cigarette received from the user terminal are generated based on information input through an input device of the user terminal (0154).  
Regarding claim 4, Bowen teaches the information is input by recognizing one of quick reference (QR) code and bar code (para. 0057).  
Regarding claim 6, Bowen teaches acquiring temperature profiles of different types of cigarette from a storage device for storing the temperature profiles of different types of cigarette (para. 0070).  
Regarding claim 7, Bowen teaches acquiring temperature profiles of different types of cigarette from information input by a user (para. 0154).  
Regarding claim 8, Bowen teaches the acquiring includes transmitting information about the type of the cigarette to a user terminal and receiving the temperature profile corresponding to the information from the user terminal (para. 0046).  
Regarding claim 9, Bowen teaches the identifying includes identifying the type of the cigarette using a radio frequency identification (RFID) reader sensing an RFID tag attached to the cigarette, and the acquiring includes transmitting information about the type of the cigarette identified using the RFID reader to a user terminal and receiving 
Regarding claim 10, Bowen teaches the sensing includes sensing the coupling according to a result of recognizing one of quick reference (QR) code and bar code (para. 0057).  
Regarding claim 11, Bowen teaches the selecting includes identifying the type of the cigarette based on a number of bumps formed on a coupling portion (para. 0057).  
Regarding claim 13, Bowen teaches the database is included in a user terminal (para. 0046).  
Regarding claim 14, Bowen teaches the database is included in a server connected to a user terminal through a communication network (para. 0044).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SZEWCZYK whose telephone number is (571)270-5130. The examiner can normally be reached Mon-Fri 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA SZEWCZYK/           Primary Examiner, Art Unit 1741